Order entered April 6, 2020




                                    In The
                            Court of Appeals
                     Fifth District of Texas at Dallas

                              No. 05-20-00022-CV

                      AMANDA L. EMBRY, Appellant

                                       V.

                       JOSE S. MARTINEZ, Appellee

              On Appeal from the 162nd Judicial District Court
                           Dallas County, Texas
                   Trial Court Cause No. DC-17-10705

                                   ORDER

      Before the Court is appellant’s April 3, 2020 first motion for extension of

time to file her opening brief. We GRANT the motion and extend the time to May

8, 2020.


                                            /s/   BILL WHITEHILL
                                                  JUSTICE